DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 10/22/2020.
	
Status of Rejections
The rejection(s) of claim(s) 3 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1, 2, and 5 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103626558 A, Google Patents Translation used for citation) in view of Peyvast et al (“Uptake of calcium nitrate and potassium phosphate from foliar fertilization by tomato”, Journal of Horticulture and Forestry, vol. 1(1), 2009, pages 007-01).

Note: Claim 1 only requires four salts (“at least four salts”). The list contains five salts. Therefore, prior art only needs to teach 4 of the 5 salts to anticipate or render the claim obvious. 

Claim 1: Wu teaches an aqueous non-phytotoxic electrolyte solution for use with plants (see e.g. abstract of Wu), the aqueous non-phytotoxic electrolyte solution comprising at least four salts, wherein the at least four salts are selected from: at least one alkali metal chloride (sodium chloride, see e.g. connecting paragraph of pages 2 and 3 of Wu), at least one alkali metal nitrate (saltpeter, see e.g. connecting paragraph of pages 2 and 3 of Wu), at least one alkali earth metal nitrate (calcium nitrate, see e.g. connecting paragraph of pages 2 and 3 of Wu), and at least one alkali metal phosphate (potassium phosphate, see e.g. connecting paragraph of pages 2 and 3 of Wu), wherein a ratio by weight of the alkali earth metal nitrate to the alkali metal nitrate of 5:1 (see e.g. connecting paragraph of pages 2 and 3 of Wu), a ratio of the alkali metal nitrate to the alkali metal chloride of 2:1 (see e.g. connecting paragraph of pages 2 and 3 of Wu), and a ratio of the alkali earth metal nitrate to the alkali metal chloride is at least 8:1 (see e.g. connecting paragraph of pages 2 and 3 of Wu). 

Wu does not explicitly teach that the ratio by weight of the alkali earth metal nitrate to the alkali metal nitrate is 1:1-3:1. Peyvast teaches that calcium nitrate and potassium 

The limitation in the preamble claiming “for producing a flower species preservation electrolyzed water composition for ornamental preservation of flower species” is an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Wu in view of Peyvast teaches all the components of the solution and would be capable of being used “for producing a flower species preservation electrolyzed water composition for ornamental preservation of flower species”.

Claim 2: Wu in view of Peyvast teaches at least one alkali earth metal chloride (see e.g. calcium chloride, see e.g. connecting paragraph of pages 2 and 3 of Wu). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Peyvast as applied to claim 1 and in further view of Mobarak et al (“Improving Growth and Nutrient Content of Maize and Cotton Plants Through Magnesium Nitrate Foliar Fertilization”, American Journal of Plant Nutrition and Fertilization Technology, 3, 2, 2013 pages 22-32).

Claim 5: Wu in view of Peyvast teaches the solution comprises sodium chloride, calcium chloride, and potassium nitrate (see e.g. connecting paragraph of pages 2 and 3 of Wu). 

Wu in view of Peyvast does not explicitly teach magnesium nitrate. Mobarak teaches that the inclusion of magnesium nitrate improves macro and micro nutrient uptake for some plants (see e.g. abstract of Mobarak). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the solution of Wu to include magnesium nitrate because Mobarak teaches that the inclusion of magnesium nitrate improves macro and micro nutrient uptake for some plants.

Response to Arguments
Applicant’s arguments filed on 10/20/2020 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Smart have been fully considered and are persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795’s